Title: To George Washington from James McHenry, 23 January 1779
From: McHenry, James
To: Washington, George


Sir.
Middlebrook 23d Jany 1779 9 O’clock P.M.

I have the honor to communicate to your Excellency (in addition to my information through Mr Tilghman of the 21st Instant) by Major General Lord Stirlings particular directions, that on the 17th a detachment of the enemy (of about two hundred men) from New York effected a landing on the Middletown shore (near one Thomas Browers)—But re-imbarked in the night, without penetrating the country, or venturing to attempt what may be supposed the purpose of their expedition.
The detachment under the command of Col. Noarth, which your Excellency ordered to Monmouth some time since; and which the enemy could not possibly be acquainted with (before landing) gave this sudden turn to thier expedition.

I have nothing more to add, but that Genl Maxwell’s information supposes the new levies and refugees (which I mentioned in my letter to Mr Tilghman) were destined for Georgia. I have the honor to be, with the utmost respect Your Excellencys Most obt servt
James McHenry
